Citation Nr: 0628918	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by low back pain.

2.  Entitlement to service connection for a disorder 
manifested by right lumbosacral radiculopathy claimed as a 
neurological condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO), 
dated in November 2001 and June 2002 which collectively 
denied the veteran entitlement to service connection for a 
back disorder manifested by low back pain, a neurological 
condition, PTSD, and a TDIU. 


FINDINGS OF FACT

1.  A low back disorder and/or right lumbosacral 
radiculopathy were not present in service, nor was 
degenerative arthritis or an organic disease of the nervous 
system noted within one year following service, nor is any 
low back disorder due to a service connected disability.

2.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.

3.  Service-connected disabilities, consisting of 
postoperative right leg varicose veins, rated 40 percent 
disabling and dermatophytosis of the hands and feet, rated 
noncompensably disabling are insufficient to preclude 
participation in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Low back disorders manifested by pain and right 
lumbosacral radiculopathy were not incurred in or aggravated 
by service, nor may a neurological disorder manifested by 
right lumbosacral radiculopathy be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2005).

2.  Low back disorders manifested by pain and right 
lumbosacral radiculopathy are not proximately due to or the 
result of the service-connected right leg varicose veins.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.304(f) (2005).

4.  The veteran's service-connected disabilities do not 
render him individually unemployable. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the issues on appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  In 
this regard, the veteran's claims were received between 
September 1999 and March 2002, prior to and subsequent to the 
enactment of the VCAA.  Given the foregoing, the Board finds 
that the notice letters dated in April 2003 and May 2003 
complied with the specific requirements of the VCAA. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Furthermore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as VA treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  
As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Service connection for disorders manifested by low back pain 
and right lumbosacral radiculopathy claimed as a neurological 
condition

The veteran contends in statements on file that he has 
disorders manifested by low back pain and right lumbosacral 
radiculopathy that originated in service or are otherwise the 
result of his period of active duty.  He alternatively 
maintains, that these disorders are casually related to his 
service connected right leg varicose veins.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and 
degenerative arthritis and/or an organic disease of the 
nervous system, become manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
A review of the contemporaneous service medical records does 
not reveal complaints and/or findings referable to a low back 
disorder of any kind.  On the veteran's January 1956 
separation physical examination, no pertinent abnormality of 
the back was shown.  Clinical evaluation of his spine and 
musculoskeletal system found no abnormality.  On neurologic 
examination, there were no abnormalities. 

Post service there is no showing of history, complaints, or 
findings of a back disorder to include a related neurologic 
disorder within the one-year period immediately following the 
veteran's discharge from service in February 1956.  In fact, 
medical documentation reflecting clinical findings and/or 
complaints of lumbar radiculopathy is not shown until a VA 
examination afforded the veteran in December 1995, 
approximately 40 years following service separation.  A 
subsequent VA electromyography (EMG) in January 1996 revealed 
findings consistent with neuropathy and bilateral L5 and S1 
radiculopathy and right L4 radiculopathy.  A disorder 
manifested by low back pain was first diagnostically assessed 
in early 1997 when the veteran was radiographically noted to 
have mild to moderate degenerative arthritic changes of the 
lumbar spine.  The initial manifestations of these disorders 
are too remote in time from service to support the claim that 
these conditions are related to service absent objective 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In support of his claim, the veteran has submitted a copy of 
what could be described as a brief autobiography, depicting 
his childhood in Poland, and his participation in war efforts 
during World War II, including his work with the Polish 
Resistance, his confinements as a prisoner of war, and the 
beatings and torture he endured, including being beaten about 
his body with a rubber hose.  He mentioned his being taken in 
by American forces and hospitalized for about two or three 
months.  He did not describe the injuries that required his 
lengthy medical treatment.

In this case, absent from the record is competent evidence 
linking any disorder of the back to the veteran's period of 
service or any event thereof.  No medical professional 
provides findings or opinions to that effect, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of a showing of a nexus between the veteran's 
current low back disorders to include his lumbosacral 
radiculopathy and the veteran's service, a preponderance of 
the evidence is against entitlement to service connection for 
the claimed disabilities on a direct or presumptive basis.

The veteran alternatively contends that his low back 
orthopedic and neurological disorders are causally or 
etiologically related to his service-connected right varicose 
vein disorder.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected right leg varicose 
veins and his low back orthopedic and neurological disorders.  
The record before the Board contains no medical opinion 
supportive of the veteran's contentions. The only evidence 
supportive of the veteran's claim consists of his statements 
to include testimony at his hearing in April 2005.  There is 
no indication, however, that he is qualified through 
education, training or experience to offer medical opinions; 
his statements as to medical causation therefore do not 
constitute competent medical evidence. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
secondary service connection for a low back disorder 
manifested by pain and right lumbosacral radiculopathy.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran served almost one-year of military service 
overseas.  The evidence indicates that the veteran did not 
receive any awards or decorations for valor, combat 
experience, combat injuries, or otherwise show that he had 
actual combat with the enemy.  Further his DD Form 214 shows 
no certificate or awards denoting participation in combat, 
and his military occupational specialty (warehouse 
specialist) does not suggest that he served in combat.  The 
Board concludes, therefore, that the veteran did not 
participate in combat while in service and that corroborating 
evidence of the claimed events having actually occurred is 
required to support his claim.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The veteran does not alleged any specific stressors in 
service but has stated that while in Korea he had concerns of 
being captured and reliving his wartime experiences in Europe 
to include his experiences as a member of a Polish para-
military organization and resistance fighter.  He has 
reported that during WWII he was in two concentration camps 
and was a POW. Evidence on file also shows that he was in a 
serious automobile accident in 1992 in which his wife was 
killed.  

The post service medical records include VA outpatient 
treatment records compiled between January and October 1993, 
which assess the veteran as having PTSD following his 
complaints of decreased sleep and nightmares of the accident 
which killed his wife.  In October 1993 it was noted that the 
veteran reported that he had more frequent flashbacks to both 
the car accident in which he lost his wife and to his 
captivity as a POW during WW II.  The subsequent VA medical 
records showing evaluation and treatment for the veteran's 
psychiatric condition, to include a January 2004 outpatient 
progress note, consistently attribute the veteran's PTSD to 
these two events. 

In sum the diagnosis of PTSD rendered by VA clinicians is 
consistently shown to be based on the veteran's history of 
events unrelated to his active duty service as a member of 
the U.S. Armed Forces.

Service connection for PTSD, as noted above, requires medical 
evidence diagnosing the condition in according with DSM-IV, a 
link established by medical evidence between current symptoms 
and an in-service stressor, and credible evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  Here, it is not shown that the diagnosis of PTSD 
documented in the medical record was predicated on a stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted. 

TDIU

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that 
total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
3.340, 4.16 (2002).  Total disability ratings for 
compensation may additionally be assigned where the schedular 
rating for the service-connected disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2002). 

In the present case, a review of the record discloses that 
the veteran has an 8th grade education and later obtained his 
high school general equivalency diploma (GED).  Reportedly, 
the veteran has had occupational experience in the newspaper 
industry as a lithographer.  The veteran last worked full 
time in 1988.  The veteran's service-connected disabilities 
consist of postoperative right leg varicose veins, evaluated 
as 40 percent disabling and dermatophytosis of the hands and 
feet, evaluated as noncompensably disabling.  His combined 
disability evaluation is 40 percent.

As noted above, the veteran last worked in December 1988.  
However, the termination of the veteran's employment does not 
appear to be solely the result of his service-connected 
disabilities.  While the veteran has asserted that he sought 
retirement because of problems with his leg, which prevented 
him from keeping up with his job requirements, his service-
connected right leg impairment is insufficient to warrant the 
assignment of a total disability rating based upon 
unemployability.  More to the point, on VA vascular 
examination in March 2003, the veteran complained of 
continuous burning pain, easy fatigability and swelling 
towards the end of the day.  It was noted that these symptoms 
were somewhat relieved by elevation of the foot and use of 
compression socks.  It was further noted on this examination 
that non-service connected disability related to sciatica was 
a major factor in restricting his ability to walk any 
distance.  

During the examination, the veteran was noted to have other, 
nonservice-connected disabilities, including gallstones with 
cholangitis; pancreatitis; a generalized anxiety disorder 
with depression; chronic headaches; cervical spondylosis; 
vertebrobasilar insufficiency; sciatica; PTSD; residuals of a 
motor vehicle accident, to include head injury, left arm 
fixation, and pin placement due to fracture, right hernia 
repair; left foot fracture; blepharoplasty; and, removal of 
an intradural tumor from the comus medullaris.  

It is thus reasonably conceivable that the veteran's service-
connected right lower extremity varicose veins imposed some 
restrictions with work involving prolonged standing and/or 
ambulation.  However, employment of a sedentary nature or 
employment not dependent on extensive use of the right lower 
extremity as a result of his service-connected varicose veins 
has not been precluded.  Indeed, the record contains no 
opinion by a qualified professional that the veteran is 
precluded from all forms of employment solely by reason of 
his service-connected right leg varicose veins and skin 
disorder.  Here, the evidence does indicate that the veteran 
would have difficulty in jobs requiring prolonged physical 
activities involving the right lower extremity, such as 
prolonged ambulation; nevertheless, he is demonstrably 
capable of performing to some extent the physical activities 
necessary for gainful employment.  To the extent to which he 
is limited by his service-connected disabilities of the right 
lower extremity, such limitations are contemplated in and 
compensated by the disability ratings currently assigned for 
his condition.  The veteran's service-connected skin disorder 
is neither contended nor shown by the recent medical evidence 
to be other than quiescent and is thus not a significant 
factor in his employability. 

Accordingly, the Board concludes that the veteran's service-
connected disorders are not so debilitating as to preclude 
his participation in all forms of substantially gainful 
employment. Accordingly, a total disability rating based upon 
individual unemployability must be denied.


ORDER

Service connection for a disorder manifested by low back pain 
is denied.

Service connection for a disorder manifested by right 
lumbosacral radiculopathy claimed as a neurological condition 
is denied.

Service connection for PTSD is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


